DETAILED ACTION
Status of the Claims
	Claims 1-16 are pending in the instant application. Claims 13-16 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-12 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election without traverse of Group II directed to method(s) of making in the reply filed on 01/26/2022 is acknowledged.
	Applicants have elected the following species in the reply filed 01/26/2022: (a) a species of drug is donepezil; (b) a species of biodegradable polymer is a mixture of PLA and PLGA; and (c) as solvent is methylene chloride (dichloromethane). Currently claims 1-12 read on the elected group and species.
	The requirement is still deemed proper and is therefore made FINAL.
	Claim 13-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable without traverse in the reply filed on 01/26/2022.
Priority
	The U.S. effective filing date has been determined to be 05/21/2018, the filing date of the document PCT/KR2018/005785. Applicant's claim for a foreign priority date of, 05/31/2017, the filing date of document Republic of Korea 10-2017-0067639, is acknowledged, however no English translation of the foreign priority document has been provided. Accordingly, foreign priority to this document cannot be afforded at this time.

Information Disclosure Statement
	The information disclosure statements submitted on 11/29/2019; 01/25/2021and 11/02/2021 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. The documents have been considered to the extent that they are provide in legible English.
Specification
	The instant Specification is objected to because the specification discloses: “In Examples below, RG203H, RG502H, RG752H, or a biodegradable polymer obtained by blending polylactide and these polymers is used.” [emphasis added](p. R203H, RG502H and RG752H (p. 21, Table 2). Additionally, the examiner cites “RESOMER® Biodegradable Polymers for Medical Device Applications Research” which include a list of RESOMER® Biodegradable Polymers which includes each of the listed polymer except RG203H which appears to be an error in the Specification. Verify and corrected as needed. See MPEP § 608.01(b).
Claim Objections
	Claim 1 is objected to because of the following informalities:  “that temperature increases” as recited in line 7 lacks an appropriate article such as “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2016/0022583; published January, 2016) in view of Zhang et al. (“In vitro in vivo evaluation of donepezil-sustained release microparticles for the treatment of Alzheimer’s disease,” 2007, ELSEVIER; Biomaterials, Vol. 28, pp. 1882-1888); PERSYN (US 2007/0053989; published March, 2007) and Li et al. (“Prediction of solvent removal profile and effect on properties for peptide-loaded PLGA microspheres prepared by solvent extraction/evaporation method,” 1995, ELSEVIER; Journal of Controlled Release, Vol. 37, pp. 199-214).
Applicants Claims
	Applicant claims a method for preparing sustained-release drug microparticles, the method comprising: mixing a mixed solution of a drug and a biodegradable polymer dissolved in a solvent with an aqueous medium to obtain an emulsion; and evaporating the solvent from the emulsion to form microparticles containing the drug, wherein evaporation of the solvent is performed by heating at a rate of 0.2 to 2 °C/min so that [the] temperature increases from a temperature before the solvent evaporation to a temperature in a range of a boiling point ±10 °C of the solvent (instant claim 1).
	Applicants have elected the following species in the reply filed 01/26/2022: (a) a species of drug is donepezil (instant claim1, 5-6); (b) a species of biodegradable polymer is a mixture of PLA and PLGA (instant claims 2-3; and (c) as solvent is methylene chloride (dichloromethane). Currently claims 1-12 read on the elected group and species.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LEE teaches pharmaceutical compositions for parenteral administration containing donepezil (see whole document) thereby enabling in vivo sustained 
	LEE teaches “The present invention is for improving drug compliance of donepezil. The object of the present invention is the provision of sustained-release preparation for parenteral administration having stable drug-releasing property for a long time by preparing donepezil as micro spheres along with a biocompatible polymer and a controlled release agent.” ([0007]). LEE teaches that: “The example of the biodegradable, biocompatible polymer is, but is not limited to, poly(lactide-co-glycolide ), polylactide, polyglycolide, polycaprolactone, gelatin, hyaluronate or a mixture thereof, and preferably at least one of polyglycolide, polylactide, and a copolymer of polyglycolide and polylactide.” [emphasis added]([0010]). And that “The donepezil microsphere of the present invention may have the size (D50) of 10 to 200 μm.” (instant claims 1-2, 4-6 & 12).
	LEE teaches that: “To accomplish another object, the present invention provides a method for preparing donepezil microsphere which comprises the steps 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LEE is that LEE does not expressly teach the heating rate to remove the methylene chloride is 0.2 to 2 °C, the average molecular weight of the biodegradable polymer is in the range of 4,000 to 50,000. 
	Zhang et al. teaches donepezil loaded PLGA microparticles, the PLGA being PLGA - 75:25, Mw = 16,000 (see whole document, particularly §2.1 & §2.3)(instant 1, PLGA (75:25, Mw = 16,000) was used because this polymer could fully degrade and continuously release drug as long as about 30 days. To incorporate donepezil, the solvent evaporation technique was used because donepezil showed good solubility in DCM2 or CHCl3.” (p. 1884, §3.1, lines 1-6).
	PERSYN teaches methods for preparing biodegradable microparticles containing pharmaceutically active ingredients (see whole document). PERSYN teaches that “One widely utilized process employs solvent evaporation to form microparticles containing active agents. In solvent evaporation process, the active agent and matrix material are dissolved in a volatile organic solvent that is ultimately removed by raising the temperature and/or lowering the pressure. The most widely utilized apparatus for forming microparticles via solvent evaporation incorporates a rotating device, often referred to as a spinning disk.” ([0016]). PERSYN teaches a spinning disk apparatus for producing microparticles ([0018]) such as PLA, PLGA, among others, and combinations thereof ([0055])(microparticle sizes ~1-2500 µm, [0060]). PERSYN teaches that suitable solvents include methylene chloride, among others, and that “Although less volatile solvents may be used in accordance with the 
	PERSYN teaches “Prior to and throughout the microsphere manufacture, process chamber 160 is maintained at conditions conducive to controlled evaporation of the solvent from the dispersion. This is accomplished by controlling the temperature of annular surface 706 and reservoir 708 (using heating unit 155) and the temperature and/or pressure of the process chamber 160 (using a vacuum source not shown) such that the evaporation rate of the solvent enhances the production of microspheres. One skilled in the art would appreciate the affects of temperature and pressure on solvent evaporation (and, hence, microsphere production) and understand that conditions may be optimized to produce the desired materials.” [emphasis added]([0057]).
	Li et al. teaches that biodegradable polymeric microspheric matrices have a high potential as peptide drug carriers, and teaches peptide-loaded PLGA microspheres prepared by solvent extraction/evaporation method (see whole document), and particularly teaches the “The effect of heating rate on solvent removal is shown in Fig. 12. The heating rate in going from 15°C to 35 °C at heating rates of 0.5 and 1.0°C per min did not have a substantial effect on the solvent removal.” (p. 210, §4.3, 2° paragraph, Figure 12)(instant claims 1, & 11). Thus, it would have been prima faice obvious to utilize a suitable heating rate for 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce donepezil biodegradable PLA/PLGA microparticles using the solvent evaporation technique, as suggested by LEE and Zhang et al., including methylene chloride as a volatile solvent because donepezil and PLA/PLGA have good solubility in methylene chloride, as suggested by Zhang et al., and to utilize a temperature increase at an appropriate rate to remove the methylene chloride solvent, as suggested by PERSYN, such as heating rate in going from 15°C to 35°C at heating rates of 0.5 and 1.0°C per min, as taught by Li et al. in order to produce an injectable donepezil formulation for sustained release and improve convenience and compliance of dementia patients by reducing the frequency of taking drugs and maintaining the concentration of drugs continuously for a long time, as suggested by LEE.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the solvent evaporation process for production of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Prior et al. (“Gentamicin encapsulation in PLA/PLGA microspheres in view of treating Brucella infections,” 2000, ELSEVIER; International Journal of Pharmacetics, Vol. 196, pp. 115-125) is cited as teaching encapsulation of gemcitabine (a hydrophilic drug species) in PLA/PLGA microspheres including a solvent evaporation method, and particularly teaching that “Evaporation of the organic solvent was facilitated under vacuum and by increasing Gander et al. (“Importance of single or blended polymer types for controlled in vitro release and plasma levels of a somatostatin analogue entrapped in PLA/PLGA microspheres,” 2004, ELSEVIER; Journal of Controlled Release, Vol. 96, pp. 437-448) is cited as disclosing blends of PLA/PLGA in drug-microspheres (see whole document, particularly p. 441, Table 1, last row); and Millipore-Sigma (“RESOMER® Biodegradable Polymers for Medical Device Applications Research,” retrieved on 02/12/2022; pp. 1-10) is cited as disclosing the properties (weight average molecular weight, etc.) of the RESOMER® polymers disclosed in the instant Specification (p. 10, line 15-23).
	Claims 1-12 are pending and have been examined on the merits. Claims 1-12 are rejected under 35 U.S.C. 103; and Claim 1 and the instant Specification are objected to. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619      



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 DM = donepezil microparticles (p. 1883, col. 1, line 20).
        2 DCM = dichloromethane which is synonymous with methylene chloride.